

116 S4948 IS: Encouraging Masks for All Act of 2020
U.S. Senate
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4948IN THE SENATE OF THE UNITED STATESDecember 2, 2020Mr. Markey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide funds for addressing COVID–19 conditioned on requiring the use of face coverings in public, and for other purposes.1.Short titleThis Act may be cited as the Encouraging Masks for All Act of 2020. 2.FindingsCongress finds the following:(1)The widespread use of face coverings by the public is essential to help slow the spread of the virus that causes COVID–19 and help prevent the transmission of such virus by individuals who do not show symptoms.(2)The Government has an interest in encouraging the use of face coverings in public and each place of business to protect the health of populations that are at a higher risk of developing severe illness from COVID–19, including—(A)the immunocompromised;(B)individuals who are 65 years of age or older; and(C)individuals living with chronic lung disease, moderate to severe asthma, serious heart conditions, diabetes, chronic kidney disease, severe obesity, or liver disease.(3)Overwhelming scientific evidence has shown that face coverings block a high portion of respiratory droplets that spread the virus that causes COVID–19.(4)Evidence from an international cross-disciplinary review of scientific research has shown that—(A)using a face covering in public is most effective at reducing the spread of COVID–19 when compliance is high; and(B)transmission in a community is substantially lower when individuals are required to use a face covering or where the use of a face covering is widespread.(5)The widespread use of face coverings substantially reduces the number of fatalities, the cases of severe illness, and continued economic losses that result from transmission of the virus that causes COVID–19.(6)The widespread use of face coverings is necessary (but not by itself sufficient) to slow the spread of the virus that causes COVID–19 and should be promoted along with regular handwashing, social distancing, testing, and minimizing nonessential activities outside of the household.3.Use of face coverings in public(a)Conditional funding with respect to face coverings(1)In generalThe Secretary of Health and Human Services (in this Act referred to as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, using amounts appropriated under paragraph (3), shall award a grant to each State, territory, local government, and Tribal government that, during the emergency period, subject to the exceptions under paragraph (2), requires the use of face coverings in public (including in each place of business) in the respective jurisdiction, consistent with public health guidelines issued by the Centers for Disease Control and Prevention. The grants awarded under this paragraph shall be in such amount as the Secretary determines appropriate, and shall be used by the recipient for purposes of carrying out activities related to the prevention of the transmission of COVID–19 in the applicable jurisdiction.(2)ExceptionsThe face covering requirement of a State, territory, local government, or Tribal government described in paragraph (1) may provide for exceptions with respect to—(A)outdoor spaces where individuals may maintain a distance of at least 6 feet from other individuals who are not members of the same household; (B)any individual who—(i)is under 2 years of age;(ii)has a medical condition in which wearing a face covering could obstruct the ability of the individual to breathe;(iii)is unable to remove a face covering without assistance; or(iv)is receiving a service that requires temporary removal of the face covering, including a service with respect to a food or beverage; or(C)other circumstances, as determined by the Secretary, provided that any exception under this subparagraph shall be approved by the Director of the Centers for Disease Control and Prevention and the Director of the National Institute of Allergy and Infectious Disease. (3)Appropriations(A)In generalThere are hereby appropriated to the Public Health and Social Services Emergency Fund, out of amounts in the Treasury not otherwise appropriated, $5,000,000,000, for transfer to the Secretary for the purpose of awarding grants under paragraph (1). (B)Emergency designation(i)In generalThe amounts provided by this paragraph are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(ii)Designation in SenateIn the Senate, this paragraph is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. (b)Grants To promote face coverings(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary may award grants to States, territories, and Tribal governments to promote access to, and use of, face coverings for the purpose of minimizing the risk of exposure to COVID–19, including installing face covering dispensers in public.(2)ApplicationTo be eligible for a grant under this section, a State, territory, and Tribal government shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines appropriate, including a certification that the State will meet the requirements under paragraph (3).(3)Use of fundsA State, territory, and Tribal government that receives a grant under this section shall use grant funds to promote access to face coverings for the purpose of minimizing the risk of exposure to COVID–19 in accordance with—(A)guidelines determined necessary by the Secretary; and(B)guidelines provided by the Centers for Disease Control and Prevention with respect to the use of face coverings. (4)AppropriationsThere is authorized to be appropriated to carry out this section $75,000,000 for the period of fiscal years 2021 through 2022.(c)Definitions(1)Emergency periodThe term emergency period has the meaning given such term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(2)Face coveringThe term face covering means any material that covers the nose and mouth of an individual. 4.Face coverings required in Federal facilities(a)Face coverings requiredEach Federal agency shall take action to ensure that an individual is required to wear a face covering if such individual is—(1)inside a Federal facility under the jurisdiction of such agency; and(2)within 6 feet of another individual.(b)EnforcementA Federal agency may remove or deny service to an individual who fails to wear a face covering in accordance with subsection (a).(c)Provision of face coveringsEach Federal agency shall make face coverings available at each entrance to a Federal facility at which such agency maintains a presence.(d)FundingA Federal agency shall use funds otherwise appropriated to such agency to carry out this section.(e)DefinitionsIn this section, the following definitions apply:(1)Capitol BuildingsThe term Capitol Buildings has the meaning given such term in section 5101 of title 40, United States Code.(2)Face coveringThe term face covering means any material that covers the nose and mouth of an individual. (3)Federal agencyThe term Federal agency has the meaning given such term in section 102 of title 40, United States Code, except that with respect to Capitol Buildings the Office of the Architect of the Capitol shall be treated as the relevant Federal agency.(4)Federal facilityThe term Federal facility means—(A)a building or any part thereof owned or leased by the Federal Government for use by a Federal agency; and(B)the Capitol Buildings or any part thereof.(f)TerminationThe requirements of this section shall cease to have effect on the date on which the Director of the National Institute of Allergy and Infectious Diseases determines, and publishes in the Federal Register a notification of such determination, that the requirement to wear a face covering is no longer necessary to prevent transmission of SARS–CoV–2.